Advisory Action After the Filing of an Appeal Brief
-continued from #3
I.  ACKNOWLEDGEMENTS
	On Nov. 10, 2020, the Office mailed a final office action (“Nov 2020 Final Office Action”).  On Jan. 11, 2021, Applicant filed a notice of appeal (“Jan 2021 Notice of Appeal”). On Mar. 10, 2021, Applicant filed a response (“Mar 2021 Response”) to the Nov 2020 Final Office Action.  On Mar. 11, 2021, Applicant filed an appeal brief (“Mar 2021 Appeal Brief”).  

II. MAR 2021 RESPONSE
	The Mar 2021 Response contained, among other things, “REMARKS” (“Mar 2021 Remarks”), and “AMENDMENTS TO THE CLAIMS” (“Mar 2021 Claim Amendment”).  The Mar 2021 Claim Amendments revert the previously removed limitation and reinstate the terms “wireless.”  The Mar 2021 Claim Amendment is not entered.  

III. STATUS OF CLAIMS
	In light of the above: 
Claims 1-20 are currently pending (“Pending Claims”).
Claims 1-20 are currently examined (“Examined Claims”).
No claims are withdrawn.
 Regarding the Examined Claims:
		The rejections of Claims 1-20 are maintained.


IV. EXPLANATION OF NOT ENTERING MAR 2021 CLAIM AMENDMENT
	The Mar 2021 Claim Amendment is not entered based on the following two reasons:

	1. The Mar 2021 Claim Amendment is not in the correct format because it is not based on the original patented claims. See Section VIII, Nov 2020 Final Office Action at p. 10.

	2. The Mar 2021 Claim Amendment does not place the application in better form for appeal because by deleting the term “wireless,” the scope of the claims has been narrowed.  Additionally, because of the claim changes, the current claim rejections under 35 U.S.C. § 103 may need additional findings of fact. In light of these additional findings of fact, the current claim rejections under 35 U.S.C. § 103 may not apply and thus a new statement of rejection (possibly using different references) may be warranted. 



/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        






Conferees:

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992